Title: David J. Thompson to Thomas Jefferson, 30 August 1815
From: Thompson, David Jones
To: Jefferson, Thomas


      
        Sir,
          Augus 30, 1815
      
      The timber that was sawed at my Mill for you My Father let Doctr Steptoe have it, in My absence, While at Norfolk, in the S Army But as I, am in the habit or practice of sawing for the halves you can get as much more Sawed at any time: or As Soon as you Bring the timber to the Mill I am Sorry you are Disappointed in the planke I am  Yo—
      David J Thompson
    